DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Terminal Disclaimer
The terminal disclaimer filed on 03/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 16/285,562 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Moses Xia Reg No 74,491 on 03/24/2021.
Listing of Claims.
The following claims will replace all previous claims.
1.  (Currently amended)	A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:

generating a machine-readable representation of the data model definition;
based on the data model definition, generating a set of interfaces from the machine-readable representation of the data model definition, each interface in the set of interfaces comprising code specified in a programming language, the set of interfaces including data entity interfaces and service entity interfaces, wherein said generating the set of interfaces includes, for each data entity definition in the data model definition, determining whether the data entity definition extends another data entity definition and when so determined configuring a generated interface to extend to another interface for the another data entity definition and,
 for each action in a service entity definition, generating a corresponding function in the programming language in a corresponding service entity interface; and
providing the set of interfaces to an integrated development environment (IDE) application for design-time implementation of the set of interfaces;
wherein the program further comprises sets of instructions for deploying the data model definition to a database, wherein deploying the data model definition to the database comprises, for each data entity definition in a set of data entity definitions specified in the data model definition, creating a table in the database comprising a set of columns, wherein each column in the set of column is for an attribute in a set of attributes specified in the data entity definition.

2.  (Original)	The non-transitory machine-readable medium of claim 1, wherein the program further comprises sets of instructions for receiving, through the IDE, additional code specified in the programming language comprising a set of operations for an interface in the set of interfaces.

3.  (Previously presented)	The non-transitory machine-readable medium of claim 1, wherein the program further comprises sets of instructions for:

receiving, through the IDE, additional code from the programming language comprising a set of operations for the façade interface.

4.  (Original)	The non-transitory machine-readable medium of claim 1, wherein the programing language is a first programming language, wherein the program further comprises sets of instructions for transcompiling the code from the first programming language to a second programming language.

5.  (Original)	The non-transitory machine-readable medium of claim 4, wherein the first programming language is a strongly-typed programming language and wherein the second programming language is a weakly-typed programming language.

6.  (Original)	The non-transitory machine-readable medium of claim 4, wherein the transcompiled code is configured for server-side execution on a computing device.

7.  (Currently amended)	The non-transitory machine-readable medium of claim 1, wherein 

8.  (Currently amended)	A method, executable by a device, comprising:
receiving a data model definition defined using a human-readable syntax, the data model definition including data entity definitions and service entity definitions comprising a function associated with a data entity definition, wherein the service entity definitions are defined in the data model definition in the human-readable syntax;
generating a machine-readable representation of the data model definition;
the set of interfaces including data entity interfaces and service entity interfaces, wherein said generating the set of interfaces includes, for each data entity definition in the data model definition, determining whether the data entity definition extends another data entity definition and when so determined configuring a generated interface to extend to another interface for the another data entity definition and,
 for each action in a service entity definition, generating a corresponding function in the programming language in a corresponding service entity interface; and
providing the set of interfaces to an integrated development environment (IDE) application for design-time implementation of the set of interfaces;
wherein the method further comprises deploying the data model definition to a database, wherein deploying the data model definition to the database comprises, for each data entity definition in a set of data entity definitions specified in the data model definition, creating a table in the database comprising a set of columns, wherein each column in the set of column is for an attribute in the set of attributes specified in the data entity definition.

9.  (Original)	The method of claim 8 further comprising receiving, through the IDE, additional code specified in the programming language comprising a set of operations for an interface in the set of interfaces.

10.  (Previously presented)	The method of claim 8, wherein the method further comprises:
generating a namespace for the service entity definition that includes a façade interface; and
receiving, through the IDE, additional code from the programming language comprising a set of operations for the façade interface.

11.  (Original)The method of claim 8, wherein the programing language is a first programming language, wherein the program further comprises sets of instructions for transcompiling the code from the first programming language to a second programming language.
12.  (Original)The method of claim 11, wherein the first programming language is a strongly-typed programming language and wherein the second programming language is a weakly-typed programming language.
13.  (Original)The method of claim 11, wherein the transcompiled code is configured for server-side execution on a computing device.
14.  (Currently amended)	The method of claim 8, wherein 
15.  (Currently amended)	A system comprising:
a set of processing units; and
a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
receive a data model definition defined using a human-readable syntax, the data model definition including data entity definitions and service entity definitions comprising a function associated with a data entity definition, wherein the service entity definitions are defined in the data model definition in the human-readable syntax;
generate a machine-readable representation of the data model definition;
, the set of interfaces including data entity interfaces and service entity interfaces,
 wherein said generating the set of interfaces includes, for each data entity definition in the data model definition, determining whether the data entity definition extends another data entity definition and when so determined configuring a generated interface to extend to another interface for the another data entity definition and,
 for each action in a service entity definition, generating a corresponding function in the programming language in a corresponding service entity interface; and
provide the set of interfaces to an integrated development environment (IDE) application for design-time implementation of the set of interfaces;
wherein the non-transitory machine-readable medium further comprises instructions for deploying the data model definition to a database, wherein deploying the data model definition to the database comprises, for each data entity definition in a set of data entity definitions specified in the data model definition, creating a table in the database comprising a set of columns, wherein each column in the set of column is for an attribute in the set of attributes specified in the data entity definition.
16.  (Original)	The system of claim 15, wherein the instructions further cause the at least one processing unit to receive, through the IDE, additional code specified in the programming language comprising a set of operations for an interface in the set of interfaces.

17.  (Previously presented)	The system of claim 15, wherein the instructions further cause the at least one processing unit to:
generate a namespace for the service entity definition that includes a façade interface; and
receive, through the IDE, additional code from the programming language comprising a set of operations for the façade interface.

18.  (Original)The system of claim 15, wherein the programing language is a first programming language, wherein the instructions further cause the at least one processing unit to transcompile the code from the first programming language to a second programming language.

19.  (Original) The system of claim 18, wherein the first programming language is a strongly-typed programming language and wherein the second programming language is a weakly-typed programming language.
20.  (Original)The system of claim 18, wherein the transcompiled code is configured for server-side execution on a computing device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1, 8 and 15, arts of record fail to disclose at least the following:
“wherein the program further comprises sets of instructions for deploying the data model definition to a database, wherein deploying the data model definition to the database comprises, for each data entity definition in the set of data entity definitions, creating a table in the database comprising a set of columns, wherein each column in the set of column is for an attribute in the set of attributes specified in the data entity definition”

Bansal discloses generating a set of class object [0077] from a decryption file [0058], by translating the file into a set of artifacts and Java classes [0035]. While creating the model, Bansal store the object in a database [0072] but not creating a column for each specified attribute in the entity respectively.
Ivanov also generate a set of application programming interfaces in a particular language but not creating a column for each specified attribute in the entity respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                                                                                                                                                                                                                  /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191